OPINION BY
HON. G. TODD BAUGH
I concur in the opinion of the Hon. Thomas M. McKittrick.
I would like to add that there is no sentence that is "the right sentence" in any given case. Sentencing simply is not an exact science and reasonable people will often disagree about any given sentence. Especially is that so in a case such as this.
The Sentence Review Division of the Supreme Court and, I am sure, the sentencing Judge also, understand the mitigating circumstances and society’s failure to adequately address violence in general and spousal abuse in particular. As a society we have failed in our obligation to Monica Jean Wall. As a result she took the law into her own hands and fashioned relief society would not provide.
Nonetheless, killing and the use of guns to settle differences cannot be the answer. For deterrence of others in similar situations, a prison sentence must be imposed in these cases. However, it does not serve our society well to sit back smugly and say the problem is addressed when Monica Jean Wall is sent to prison for killing her abusive husband. We owe it to our children and grandchildren to address the issue of spo.usal abuse before it ever gets close to the situation in which Monica Jean Wall found herself.
Dated this 6th day of January, 1994.
Hon. G. Todd Baugh